DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 05-09-2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05-09-2019 acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it recites limitations “the knee portion” in lines 9-10. It is not clear this portion is the same or different with the knee portion in line 6 or not.
Claim 1 is rejected because it recites limitations “the distal end” in line 10. It is not clear this portion is the same or different with the knee portion in line 7 or not.
Any remaining claims are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (2009/0013451) in view of Fuerst et al. (20030182820).
Regarding claim 1, Baxter teaches an apparel for preventing injuries during athletic training, the apparel comprising: 
a body, the body for protecting a trainee in athletic training, the body having a first leg, a second leg, a rear side and two side areas (Figs 1-3); 
a waist band, the waist band coupled to an upper portion of the body (Figs 1-3, member 12); 
the first leg having a distal end and a knee portion (Figs 1-3, member 14 on the left), wherein the knee portion being coupled to a knee pad (Figs 1-3, member 18 on the left) and wherein the distal end (Figs 1-3, member 32 on the left); 

two sides areas, the two sides being coupled to the rear side and the front side of the apparel, wherein the two sides having a hip portion (Figs 1-3, member 30); 
a hip pad, the hip pad for protecting the hip of the trainee, wherein the hip pad being coupled to the hip portion of each of the two side areas; and a rear portion, the rear portion having a tail bone area and wherein the tail bone area being coupled to a tail bone pad to protect the tail bone from trauma (Figs 1-3, members 28 and 30, para 0023 to 0025).  
Baxter does not teach the footings.
Fuerst teaches the footings which are capable to couple to the distal ends of a garment (Fig 1, member 10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the garment of Baxter by adding the footings (i.e. shoe) which are capable to couple to the distal ends of Baxter garment, in order to protect the foots of the user as shoes are well-known in the art to use on user’s foots.
Regarding claims 4-6, the combined garment Baxter-Fuerst teaches all of the limitations of claim 1 and Fuerst further teaches the first footing having a bottom and wherein the bottom having a covering (i.e. outsole) wherein the covering being made of a carbon rubber material (0056) and the outsole being attached to any structure by glue (para 0055).
.


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. (2009/0013451) and Fuerst et al. (20030182820) as applied to claim 1 above, and further in view of Rock (2010/0130903).
Regarding claims 2-3, the combined garment Baxter-Fuerst teaches all of the limitations of claim 1 except the apparel being made of an antimicrobial fabric, wherein the antimicrobial fabric being a polyester material.
Rock teaches a garment making of an antimicrobial fabric, wherein the antimicrobial fabric being a polyester material (para 0007).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the garment of Baxter by using Rock material in order to promote blood circulation and flow of oxygen to the muscles to help maintain muscle warmth, strength and endurance, and to inhibit cramping, during athletic activities and prevent user contacting with bad microbes and/or bacteria.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. (2009/0013451) and Fuerst et al. (20030182820), as applied to claim 1 above, and further in view of Juliar (2018/0168245).
Regarding claims 7-9, the combined garment Baxter-Fuerst teaches all of the limitations of claim 1 except the pad being made of foam.
Juliar teaches a garment having hip, knee, and tail bone pads are made of foam (Fig 1, member 200, para 0029 to 0030).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the garment of Baxter by using foam pad, as taught by Juliar, in order to increase comfort and long-life use (Juliar, para 0003).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732